Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 and 5/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10573522 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Denise Bergin on 9/14/2015.  

The claims are amended as follows:
29. (Currently Amended) A method comprising: 
providing a feature on a substrate, the feature having an opening; 
depositing a layer of a first metal in the feature; 
after depositing the layer of the first metal in the feature, exposing the layer of the first metal to a metal precursor gas and an inhibition gas to inhibit deposition in the feature wherein the metal of the metal precursor is the same metal as the layer of the first metal wherein the layer of metal is exposed to the nitrogen-containing inhibition gas and the metal precursor gas [[a)]] at the same time ; and 
after exposing the layer of the first metal to the metal precursor and the inhibition gas to inhibit deposition in the feature, 
depositing a bulk layer of the first metal to the fill the feature.
30. (Canceled)
Allowable Subject Matter
Claims 20, 22-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 20, 29 and 32 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of
“exposing the layer of molybdenum to a nitrogen- containing an inhibition gas and a molybdenum-containing gas to inhibit deposition in the feature wherein the layer of molybdenum is exposed to the nitrogen-containing inhibition gas and the molybdenum-containing gas a) at the same time or b) in a plurality of cycles of alternating pulses of the molybdenum-containing gas and the nitrogen-containing inhibition gas;” in combination with the other required elements of the claim 20;
“wherein the layer of metal is exposed to the nitrogen-containing inhibition gas and the metal precursor gas at the same time” in combination with the other required elements of the claim 29; and 
“wherein each of the plurality of spaced apart adjacent features narrows from top to bottom… exposing the first amount of metal to an inhibition gas to reduce bonding interactions and reduce stress at the bottoms of each of the spaced apart adjacent V-shaped features ” in combination with the other required elements of the claim 32.
 Specifically, the limitations are material to the inventive concept of the application in hand to reduce line bending of V shaped adjacent trenches filled with metal.
Dependent claims 22-28, 31 and 33-35 dependent on allowable independent claim 20, 29 or 32. Therefore, claims 22-28, 31 and 33-35 incorporate the allowable limitations of claim 20, 29 or 32. Consequently, claims 22-28, 31 and 33-35 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812